J-S29036-17
J-S29037-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

FRANCISCO CINTRON

                            Appellant                 No. 1503 EDA 2016


           Appeal from the Judgment of Sentence December 18, 2015
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0000249-2015


                                          *****

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

FRANCISCO CINTRON

                            Appellant                 No. 1506 EDA 2016


           Appeal from the Judgment of Sentence December 18, 2015
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0003117-2014


BEFORE: LAZARUS, J., SOLANO, J., and STEVENS, P.J.E.*

CONCURRING AND DISSENTING STATEMENT BY LAZARUS, J.:FILED JUNE 12, 2017

        I concur in part and dissent in part.


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S29036-17
J-S29037-17


       Unquestionably, the Appellant’s Rule 1925(b) statement in 1503 EDA

20161 did not “concisely identify[] each ruling or error that [he] intend[ed]

to challenge with sufficient detail to identify all pertinent issues for the trial

judge.”   Pa.R.A.P. 1925(b)(4)(ii).        However, I would find that two issues,2

specifically   those    challenging     the    sufficiency   of   the   evidence   and

excessiveness of sentence, were preserved on appeal.               These issues were

properly identified for the trial court in Appellant’s Rule 1925(b) statement

which enabled the trial court to sufficiently address those claims in its Rule

1925(a) opinion and while the record indicates that no relief is due, the trial

court improperly found them waived. Hence, my partial dissent.3
____________________________________________


1
  In 1506 EDA 2016, Appellant failed to file a timely Rule 1925(b) concise
statement. For that reason the trial court found it “constitute[d] a waiver of
all objections . . . [and, therefore,] no issues ha[d] been preserved for
appeal. Trial Court Opinion, 6/21/16, at 3.
2
  While the trial court indicates that Appellant waived his weight of the
evidence challenge by “failing to raise it in a post-sentence motion, or an
oral or written pre-sentence motion . . . [and] generally makes this
argument for the first time in his 1925(b) Statement,” Trial Court Opinion,
10/4/16, at 15, we note that Appellant did raise a challenge to the weight in
his Post-Trial Motion for Reconsideration. See Appellant’s Post-Trial Motion
for Reconsideration, 12/28/15, at ¶ 28.
3
  I remind appellate counsel that if the lack of conciseness and specificity in
Appellant’s Rule 1925(b) statement was a result of the fact that she had not
yet received all of the “Notes of all Hearings, Motions, and Trial,” at the time
she filed her initial statement, see Pa.R.A.P. 1925(b) Concise Statement of
Errors Complained of on Appeal, 7/13/16, at 1, counsel should have followed
the prescribed procedure to supplement the statement set forth in Rule
1925(b)(2). Merely stating that counsel “reserves the right to farther [sic]
supplement” the statement is not the equivalent of applying to the trial court
and having her request granted by the court “for good cause shown.” See
Pa.R.A.P. 1925(b)(2).



                                           -2-